DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 11-12,16-17 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Otohata et al. (US20140182119).
	As to claim 11, Otohata et al. disclose a method of folding a pouch case including a pouch body in which an electrode assembly is accommodated and a pouch wing extending from the pouch body, comprising: forming a pre-folding line recessed at a predetermined depth along a length direction of the pouch wing on the pouch wing; and folding the pouch wing on which the pre-folding line is formed, on the basis of the pre-folding line (figure 8 and figure 9 paragraph 0051).
As to claim 12, Otohata et al. discloses wherein the forming of the pre-folding line includes forming a first pre-folding line on the pouch wing and forming a second pre-folding line on the pouch wing on which the first pre- folding line is formed, the folding of the pouch wing includes folding the pouch wing on which the first pre-folding line is formed, by 90 degrees, folding the pouch wing folded by 90 by 180 degrees, and additionally folding the pouch wing folded by 180 by 90 degrees, the first pre-folding line is formed on the pouch wing, the pouch wing on which the first pre-folding line is formed is folded by 90 degrees, the pouch wing folded by 90 is folded by 180 degrees, the second pre-folding line is formed on the pouch wing folded by 180 degrees, and the pouch wing on which the second pre-folding line is formed is additionally folded by 90 degrees (figure 19 number 46a,46b, paragraph 0069) .
As to claim 16, Otohata et al. discloses a secondary battery comprising a pouch body accommodating an electrode assembly and a pouch wing extending from the pouch body, wherein the pouch wing includes a sealing surface and a non-sealing surface, and a first pre-folding line recessed at a predetermined depth along a length direction of the pouch wing in order to fold the pouch wing is formed on the sealing surface (figure 6 number 6).
As to claim 17, Otohata et al. discloses wherein the first pre-folding line is formed by thermo-compression and has deterioration characteristics different from those of the sealing surface (paragraph 0050). Since the first folding line and the second folding line are on different surfaces (sealed and nonsealed), it is inherent that they have different deterioration characteristics.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otohata et al. (US20140182119) in view of Jeong (KR20170033588).
As to claim 1, Otohata et al. discloses an apparatus of folding a pouch case including a pouch body (figure 7) in which an electrode assembly  (figure 7 number 5) is accommodated and a pouch wing extending from the pouch body (figure 7 left side of 2a), comprising: a line forming unit (figure 7 number 7) forming a pre-folding line recessed at a predetermined depth (figure 8 number 6) along a length direction of the pouch wing on the pouch wing (figure 11 number 16).
Otohata et al. fail to disclose a folding unit arranged on a path through which the pouch case is transported and folding the pouch wing on which the pre- folding line is formed, on the basis of the pre-folding line.
	Jeong teaches a folding unit (figure 4) arranged on a path through which the pouch case is transported and folding the pouch wing on which the pre- folding line is formed, on the basis of the pre-folding line for the purpose of providing a pouch folding device for a secondary battery with improved safety (paragraph 0013-0015).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Otohata et al. with a folding unit arranged on a path through which the pouch case is transported and folding the pouch wing on which the pre- folding line is formed, on the basis of the pre-folding line for the purpose of providing a pouch folding device for a secondary battery with improved safety (paragraph 0013-0015).
As to claim 2, Otohata et al. fail to disclose wherein the folding unit includes a plurality of unit rollers arranged along the path through which the pouch case is transported, at least one of the plurality of unit rollers includes an upper roller and a lower roller, and an accommodating groove in which a portion protruding downward of the pre-folding line is accommodated is formed in the lower roller, and the lower roller is formed so that an outer side of the accommodating groove has a predetermined angle with respect to a horizontal direction, such that the pouch wing is folded on the basis of the pre-folding line.
Jeong teaches wherein the folding unit includes a plurality of unit rollers arranged along the path through which the pouch case is transported, at least one of the plurality of unit rollers includes an upper roller and a lower roller, and an accommodating groove in which a portion protruding downward of the pre-folding line is accommodated is formed in the lower roller, and the lower roller is formed so that an outer side of the accommodating groove has a predetermined angle with respect to a horizontal direction, such that the pouch wing is folded on the basis of the pre-folding line (figure 4) for the purpose of providing a pouch folding device for a secondary battery with improved safety (paragraph 0013-0015).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Otohata et al. with wherein the folding unit includes a plurality of unit rollers arranged along the path through which the pouch case is transported, at least one of the plurality of unit rollers includes an upper roller and a lower roller, and an accommodating groove in which a portion protruding downward of the pre-folding line is accommodated is formed in the lower roller, and the lower roller is formed so that an outer side of the accommodating groove has a predetermined angle with respect to a horizontal direction, such that the pouch wing is folded on the basis of the pre-folding line for the purpose of providing a pouch folding device for a secondary battery with improved safety (paragraph 0013-0015).
3.	Claim(s) 3-5,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otohata et al. in view of Jeong and in further view of Okushita et al (JP2001291497).
	Otohata et al. and Jeong discloses the apparatus described above. 
As to claim 3, Otohata et al. discloses wherein the line forming unit includes a pre-heating press heat- pressing the pouch wing in order to soften the pouch wing and a line forming press pressing the pouch wing softened by the pre- heating press to form the pre-folding line, the line forming press includes an upper pressing surface and a lower pressing surface that compress the pouch wing, a protruding portion protruding downward and extending to be elongated in the length direction of the pouch wing is formed on the upper pressing surface and the pouch wing is softened by compression of the pre- heating press, and the pre-folding line is formed on the softened pouch wing by compression of the line forming press (figure 7). Otohata et al. fail to disclose an avoiding portion depressed downward so as to correspond to the protruding portion of the upper pressing surface is formed in the lower pressing surface. 
	Okushita et al. teaches an avoiding portion depressed downward so as to correspond to the protruding portion of the upper pressing surface is formed in the lower pressing surface, for the purpose of providing folding line in order to perform folding without applying excessive stress (paragraph 0008-0009).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Otohata et al. with an avoiding portion depressed downward so as to correspond to the protruding portion of the upper pressing surface is formed in the lower pressing surface, for the purpose of providing folding line in order to perform folding without applying excessive stress (paragraph 0008-0009).
As to claim 4, Otohata et al. discloses wherein the line forming unit includes a heating press for forming the pre-folding line simultaneously with softening the pouch wing by heat-pressing the pouch wing, the heating press includes an upper pressing surface and a lower pressing surface that compress the pouch wing, a protruding portion protruding downward and extending to be elongated in the length direction of the pouch wing is formed on the upper pressing surface, , and the pre-folding line is formed on the pouch wing simultaneously with the softening of the pouch wing by compression of the heating press (figure 7).
Otohata et al. fail to disclose an avoiding portion depressed downward so as to correspond to the protruding portion of the upper pressing surface is formed in the lower pressing surface. 
Okushita et al. teaches an avoiding portion depressed downward so as to correspond to the protruding portion of the upper pressing surface is formed in the lower pressing surface, for the purpose of providing folding line in order to perform folding without applying excessive stress (paragraph 0008-0009).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Otohata et al. with an avoiding portion depressed downward so as to correspond to the protruding portion of the upper pressing surface is formed in the lower pressing surface, for the purpose of providing folding line in order to perform folding without applying excessive stress (paragraph 0008-0009).
As to claim 5, Otohata et al. discloses wherein the line forming unit includes a first heating press forming a first pre-folding line on the pouch wing and a second heating press forming a second pre-folding line on the pouch wing on which the first pre-folding line is formed (figure 7 and paragraph 0050). 
Otohata et al. fail to disclose the folding unit includes a first folding unit folding the pouch wing on which the first pre-folding line is formed, by 90 degrees, a second folding unit folding the pouch wing folded by 90 by 180 degrees, and a third folding unit additionally folding the pouch wing folded by 180 by 90 degrees, and the first folding unit folds the pouch wing by 90 degrees on the basis of the first pre-folding line, the second folding unit folds the pouch wing folded by 90 degrees on the basis of the first pre-folding line by 180 degrees, and the third folding unit additionally folds the pouch wing folded by 180 by 90 degrees on the basis of the second folding line.
	Jeong teaches the folding unit includes a first folding unit folding the pouch wing on which the first pre-folding line is formed, by 90 degrees, a second folding unit folding the pouch wing folded by 90 by 180 degrees, and a third folding unit additionally folding the pouch wing folded by 180 by 90 degrees, and the first folding unit folds the pouch wing by 90 degrees on the basis of the first pre-folding line, the second folding unit folds the pouch wing folded by 90 degrees on the basis of the first pre-folding line by 180 degrees, and the third folding unit additionally folds the pouch wing folded by 180 by 90 degrees on the basis of the second folding line (paragraph 0014) for the purpose of providing a folding device for a secondary battery with improved safety (paragraph 0013).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Otohata et al. with the folding unit includes a first folding unit folding the pouch wing on which the first pre-folding line is formed, by 90 degrees, a second folding unit folding the pouch wing folded by 90 by 180 degrees, and a third folding unit additionally folding the pouch wing folded by 180 by 90 degrees, and the first folding unit folds the pouch wing by 90 degrees on the basis of the first pre-folding line, the second folding unit folds the pouch wing folded by 90 degrees on the basis of the first pre-folding line by 180 degrees, and the third folding unit additionally folds the pouch wing folded by 180 by 90 degrees on the basis of the second folding line for the purpose of providing a folding device for a secondary battery with improved safety (paragraph 0013).
As to claim 10, Otohata et al. fail to disclose wherein the first folding unit includes a plurality of first unit rollers arranged along the path through which the pouch case is transported, each of the plurality of first unit rollers including an upper roller and a lower roller, the third folding unit includes a plurality of third unit rollers arranged along the path through which the pouch case is transported, each of the plurality of third unit rollers including an upper roller and a lower roller, and an accommodating groove in which a portion protruding downward of the first pre-folding lie is accommodated is formed in the lower roller of the first unit roller, and an accommodating groove in which a portion protruding downward of the second pre-folding lie is accommodated is formed in the lower roller of the third unit roller.
	Jeong teaches wherein the first folding unit includes a plurality of first unit rollers arranged along the path through which the pouch case is transported, each of the plurality of first unit rollers including an upper roller and a lower roller, the third folding unit includes a plurality of third unit rollers arranged along the path through which the pouch case is transported, each of the plurality of third unit rollers including an upper roller and a lower roller, and an accommodating groove in which a portion protruding downward of the first pre-folding lie is accommodated is formed in the lower roller of the first unit roller, and an accommodating groove in which a portion protruding downward of the second pre-folding lie is accommodated is formed in the lower roller of the third unit roller (paragraph 0014-0018) for the purpose of providing a folding device for a secondary battery with improved safety (paragraph 0013).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Otohata et al. with wherein the first folding unit includes a plurality of first unit rollers arranged along the path through which the pouch case is transported, each of the plurality of first unit rollers including an upper roller and a lower roller, the third folding unit includes a plurality of third unit rollers arranged along the path through which the pouch case is transported, each of the plurality of third unit rollers including an upper roller and a lower roller, and an accommodating groove in which a portion protruding downward of the first pre-folding lie is accommodated is formed in the lower roller of the first unit roller, and an accommodating groove in which a portion protruding downward of the second pre-folding lie is accommodated is formed in the lower roller of the third unit roller for the purpose of providing a folding device for a secondary battery with improved safety (paragraph 0013).
4.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otohata et al. in view of Jeong and in further view of Park et al. (KR101245282).
 	Otohata et al. and Jeong discloses the method described above. Otohata et al. discloses wherein the first pre-folding line is formed on a sealing surface of the pouch wing (figure 17 number 36a). Otohata et al. fail to disclose the second pre-folding line is formed on a non-sealing surface of the pouch wing.
	Park et al. teaches the second pre-folding line is formed on a non-sealing surface of the pouch wing for the purpose of minimizing the damage to the sealing surface of the pouch (paragraph 0043).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Otohata et al. with the second pre-folding line is formed on a non-sealing surface of the pouch wing for the purpose of minimizing the damage to the sealing surface of the pouch (paragraph 0043, 0047).
5.	Claim(s)13,18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otohata et al. in view of Park et al. (KR101245282).
	Otohata et al. discloses the method described above. Otohata et al. discloses wherein the first pre-folding line is formed on a sealing surface of the pouch wing (figure 17 number 36a). Otohata et al. fail to disclose the second pre-folding line is formed on a non-sealing surface of the pouch wing.
	Park et al. teaches the second pre-folding line is formed on a non-sealing surface of the pouch wing for the purpose of minimizing the damage to the sealing surface of the pouch (paragraph 0043).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Otohata et al. with the second pre-folding line is formed on a non-sealing surface of the pouch wing for the purpose of minimizing the damage to the sealing surface of the pouch (paragraph 0043, 0047).
As to claim 19, since the first folding line and the second folding line are on different surfaces (sealed and nonsealed), it is inherent that they have different deterioration characteristics.
Allowable Subject Matter
Claims 7-9,14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fail to teach or suggest wherein a heat and a pressure applied to the pouch wing by the second heating press in order to form the second pre-folding line are lower than a heat and a pressure applied to the pouch wing by the first heating press in order to form the first pre- folding line, wherein the first heating press forms the first pre-folding line on the pouch wing before the first folding unit folds the pouch wing by 90, and the second heating press forms the second pre-folding line on the pouch wing folded by 180 after the second folding unit folds the pouch wing by 180 and before the third folding unit additionally folds the pouch wing folded by 180 by 90 or wherein the second heating press includes a folded portion upper pressing surface and a folded portion lower pressing surface that compress a 180 folded portion of the pouch wing formed by folding the pouch wing by 180, the folded portion upper pressing surface is formed at a position higher than the upper pressing surface, and the folded portion lower pressing surface is formed on the same line as the lower pressing surface and wherein in the forming of the second pre-folding line on the pouch wing folded by 180 degrees, compression of a power wing folded portion formed by folding the pouch wing by 180 degrees is simultaneously performed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/           Primary Examiner, Art Unit 1724